DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-13, 15-21 and 23-25 are pending.  Claims 10 and 18 have been amended.  Claims 14 and 22 have been canceled.

Response to Arguments
Applicant’s arguments filed in Pre-Brief Conference request on 7/09/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 and Conway US 2011/0288765.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10, 11, 15, 16, 18, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 and Conway US 2011/0288765.

Regarding claim 10 and 18, Kubo teaches:
determining a current position of a vehicle (Par 0027 “The position detector 11 subsequently detects a present position of the vehicle and subsequently detects a travelling direction of the vehicle. The position detector 11 may include a distance sensor instead of the speed sensor 14.”) via a navigation system (Par 0026 “the navigation apparatus 1 includes a position detector”) in the vehicle (Par 0012 “a navigation apparatus utilized in an electric vehicle”); 
comparing the current position of the vehicle with a stored location of a charging station (compares location with a current position of vehicle by determining the distance. Par 0067 “The route calculation section 37 searches for the charging stations disposed within a reachable range from the present position of the vehicle, and calculates a distance to the closest one of the charging stations” and Par 0120 “The name of the charging station may be obtained from the map data”); 
Kubo teaches:
upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a light of the vehicle to illuminate according to a pattern selected to indicate the stored location (Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”). 
Kubo does not explicitly teach:
upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate the stored location.
Mielenz teaches:
upon determining that the current position of the vehicle is within a threshold distance from the stored location (upon determining position of vehicle is within a threshold distance wherein threshold distance is noted as “If vehicle 100 now approaches a specific environmental feature 200” and a distance to approached feature 200 will have a distance threshold.  Par 0028 “map 105, especially in the form of a navigation system, and/or transceiver 103 is/are used to determine a rough position of the vehicle, e.g., with the aid of GPS. If vehicle 100 now approaches a specific environmental feature 200, which is recognized with the aid of a map 105 of a navigation system, this is able to be sensed by a sensor 101 of the vehicle. The sensing process may also be understood to mean the determination of the coordinates of environmental feature 200” and Par 0029 “Device 110 of the present invention includes first means 111 for reading in first position data values which represent a position of environmental feature 200 in the environment of vehicle 100. In this context, first means 111 is configured in such a way that they have access to map 105, in which environmental features 200 are stored. In addition, first means 111 may also be configured in such a way that they request and read in data, which include environmental features 200 as well as their positions, with the aid of transceiver 103.”), activating a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate (The headlight 122 is activated to illuminate the environmental feature 200  which is an area outside the vehicle. see Fig 2 #122, 130, 200; Par 0029 “When an environmental feature 200, together with its position, has been read in, a corresponding signal is made available to second means 112, the signal including information such that second means 112 is able to influence lighting unit 120 of vehicle 100, in order to adjust illumination 130, 140 of environmental feature 200.”; Par 0039 “Based on the knowledge of environmental features 200 located in the sensor range of vehicle 100, an illumination area 130 of one headlight is now adjusted in such a way that one environmental feature 200 is able to be sensed by a video sensor 101,”) the stored location (stored location is the  location on the map of the environmental feature 200 which is a building. see Par 0026 “environmental features 200 are contained in the map. Alternatively, map 105 may be a memory in which map data is stored.” and Par 0038 “For example, environmental features 200 shown here illustratively may be buildings, features of the traffic infrastructure such as traffic lights or guardrails, features of the landscape such as lakes, hills, woods or individual trees, and other objects”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify upon determining that the current position of the vehicle is within a threshold distance from the stored location of the charging station, activating a light of the vehicle to illuminate taught by Kubo to be a headlight of the vehicle to illuminate an area outside the vehicle according to a pattern selected to indicate the Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)

Kubo does not explicitly teach:
receiving a transmission from the charging station specifying a present state of the charging station.
Conway teaches:
receiving a transmission from the charging station specifying a present state of the charging station (charging station sends present state noted as refueling information. Fig 6; Par 0050 “The routing application 140 may also receive refueling information 235 from the charging stations 170, where the refueling information 235 includes station location, the level of station activity, price data relating to the cost of fuel, brands of fuel available, and hours of operation.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging station taught by Kubo to have a transmission from the charging station specifying a present state of the charging station taught by Conway for the purpose of routing to a station with the ability to charge. (Refer to Par 0050)

Kubo does not explicitly teach:
selecting the charging station to be indicated by the headlight upon determining that the present state renders the charging station able to charge a vehicle battery.  
Kubo of the combined references teach selecting the charging station to be indicated as noted above, Mielenz of the combined references teach to be indicated by the headlight as noted above.
Conway teaches  selecting the charging station to be indicated upon determining that the present state renders the charging station able to charge a vehicle battery  (Par 0050 “This additional refueling information 235 may allow the routing application 140 to avoid routing a vehicle 105 to a charging station 170 that may be closed, or that may be too busy to refuel the vehicle 105.” and Par 0013 “The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the charging station and the vehicle that selects the charging station to be indicated by the headlight taught by Kubo in view of Mielenz to further select upon determining that the present state renders the charging station able to charge a vehicle battery taught by Conway for the purpose of routing to a station with the ability to charge. (Refer to Par 0050)

  Regarding claim 11 and 19, Kubo teaches:
activating the headlight in a manner such that the charging station is illuminated.  
(the light beam indicates the path to charging station an when vehicle gets to a visual insight proximity the light beam will be directed on the charging station illuminating it with the light beam. Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)
Kubo teaches:
activating the light in a manner such that the charging station is illuminated. (the light beam indicates the path to charging station an when vehicle gets to a visual insight proximity the light beam will be directed on the charging station illuminating it with the light beam. Fig 10 #E; Par 0119 “the light beam locus generating section 39 newly generates the light beam locus related to the charging station (hereinafter, referred to as a light beam locus for charging). The light beam locus generating section 39 generates the light beam locus for charging so that the light beam locus for charging is displaced from a place of the area display of the original light beam locus in the travelling direction of the vehicle toward a branch point that guides to the closest charging station.”)
Kubo does not explicitly teach:
activating the headlight in a manner such that the charging station is illuminated.
Mielenz teaches:
activating the headlight in a manner such that the station is illuminated(The headlight 122 is activated to illuminate the environmental feature 200  which is an area outside the vehicle. see Fig 2 #122, 130, 200; Par 0029 “When an environmental feature 200, together with its position, has been read in, a corresponding signal is made available to second means 112, the signal including information such that second means 112 is able to influence lighting unit 120 of vehicle 100, in order to adjust illumination 130, 140 of environmental feature 200.”; Par 0039 “Based on the knowledge of environmental features 200 located in the sensor range of vehicle 100, an illumination area 130 of one headlight is now adjusted in such a way that one environmental feature 200 is able to be sensed by a video sensor 101,” (station is the  location on the map of the environmental feature 200 which is a building. see Par 0026 “environmental features 200 are contained in the map. Alternatively, map 105 may be a memory in which map data is stored.” and Par 0038 “For example, environmental features 200 shown here illustratively may be buildings, features of the traffic infrastructure such as traffic lights or guardrails, features of the landscape such as lakes, hills, woods or individual trees, and other objects”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify activating the light in a manner such that the charging station is illuminated taught by Kubo to have activating the headlight in a manner such that the station is illuminated taught by Mielenz for the purpose of better navigation of the vehicle. (Refer to 0003-0004)

  Regarding claim 15 and 23, Kubo teaches:
receiving a transmission from the charging station specifying the location of the charging station.   (Fig 10 #F)

  Regarding claim 16 and 24, Kubo teaches:
measuring a state of charge of a vehicle battery; (Par 0042 “The battery state detection section 32 obtains the SOC of the travelling battery of the vehicle”)

comparing the current position of the vehicle with the stored location of the charging station upon determining that the state of charge is below a predetermined threshold. (Fig 9 #S101-S106)

Claim 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 and Conway US 2011/0288765 as applied to claim 10 and 18 and further in view of Chen US 2011/0163671.

Regarding claim 12 and 20, 
Even though the combined teaching of Kubo in view of Mielenz teach
the headlight is configured to produce a light, changing an orientation in a manner such that the charging station is illuminated as noted above.
Kubo does not explicitly teach:
the headlight is configured to produce a cone of light.
Chen teaches:
the headlight is configured to produce a cone of light.
 (Fig 9 #404; Par 0054 “FIG. 9 depicts a schematic diagram of a steered and shaped light cone 404 as it may be realized by means of the head lights 2, 102 and 202.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify headlight taught by the combined teaching of Kubo in view of Mielenz to have a cone of light taught by Chen wherein it can be seen that in an advantageous manner the curved main road on which the motor vehicle is moving (Refer to Par 0054), and In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 13 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 and Conway US 2011/0288765 as applied to claim 10 and 18 and further in view of Kahler US 2012/0044090 and Chen US 2011/0163671.

   Regarding claim 13 and 21, Even though Kubo teaches:
the light is configured to produce a light that projects a symbol. (Fig 10 #F; Par 0122 “an example of the area display of the light beam locus for charging together with the texts”)
activating the light to project a symbol that points to the charging station.   (Fig 10 #F)

Kubo in view of Mielenz does not explicitly teach:
the headlight is configured to produce light that projects a symbol.
Kahler teaches:
 (Fig 3 #8 and Fig 4 #16)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the headlight and the light is configured to produce light that projects a symbol taught by Kubo in view of Mielenz to have the headlight configured to produce light that projects a symbol taught by Kahler for the purpose of driver gaining comfort and safety. (Refer to Par 0005)

Kubo in view of Mielenz does not explicitly teach:
the headlight is configured to produce a cone of light,.
the headlight is configured to produce a cone of light.
Chen teaches:
the headlight is configured to produce a cone of light.
 (Fig 9 #404; Par 0054 “FIG. 9 depicts a schematic diagram of a steered and shaped light cone 404 as it may be realized by means of the head lights 2, 102 and 202.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify headlight taught by the combined teaching of Kubo in view of Mielenz to have a cone of light taught by Chen wherein it can be seen that in an advantageous manner the curved main road on which the motor vehicle is moving as well as also a portion of the branch road are illuminated (Refer to Par 0054), and In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Kubo US 2015/0142305 in view of Mielenz et al. US 2019/0101396 and Conway US 2011/0288765  as applied to claim 10 and 18 above, and further in view of Mazzola et al. US 2018/0286236.

Regarding claim 17 and 25, Kubo teaches:
measuring a vehicle speed; (Par 0027 “a speed sensor (SPEED SENS) 14 that calculates a vehicle speed”)

comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold. (Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14”)
Even though Kubo teaches:
measuring a vehicle speed;
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed. (Wherein the vehicle speed is part of the state information in further determining distance to further determine the closest charging station. Fig 2 #32; Par 0047 “The traveled distance may also be calculated based on a detection result of the speed sensor 14” Par 0037 “The vehicle state data includes the vehicle speed”)
Kubo does not explicitly teach:
comparing the current position of the vehicle with the stored location of the charging station upon determining that the vehicle speed is below a predetermined threshold.
Mazzola teaches:
comparing the current position of the vehicle with the stored location upon determining that the vehicle speed is below a predetermined threshold. (Par 0007 “determining whether to provide a user-selectable message on the first user device based on a vehicle speed” Par 0104 “when the augmented reality system 900 is activated, it may be determined based on the location and/or data that media device 910 is travelling faster than a threshold speed, such as 3-10 m/s, possibly corresponding with a moving vehicle.” Par 101 “tracking the sensor data and location data and may determine that the vehicle operator has returned to the parking location. Upon detecting a sudden acceleration and/or velocity exceeding a threshold,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify comparing taught by Kubo to have vehicle speed threshold taught by Mazzola for the purpose of further detection of location. (Refer to Par 0002)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartz et al. US 2019/0315244 - Navigation form vehicle to charging station. 
Kunii et al. US 2018/0004020 – projecting an image outside the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859